Case 4:19-cv-00688-CVE-JFJ Document 22 Filed in USDC ND/OK on 03/25/21 Page 1 of 14




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

   BRYAN D. C..,                                        )
                                                        )
                                 Plaintiff,             )
                                                        )
   v.                                                   )      Case No. 19-CV-0688-CVE-JFJ
                                                        )
   ANDREW M. SAUL,                                      )
   Commissioner of Social Security                      )
   Administration,                                      )
                                                        )
                                 Defendant.             )

                                       OPINION AND ORDER

          Now before the Court is the report and recommendation of a magistrate judge (Dkt. # 19)

   recommending that the Court affirm the decision of the Commissioner of the Social Security

   Administration (Commissioner) denying social security benefits to plaintiff. Plaintiff has filed a

   timely objection (Dkt. # 20) to the report and recommendation and defendant has filed a response

   (Dkt. # 21).

                                          I. BACKGROUND

          On March 27, 2017, plaintiff was admitted to Tulsa Center for Behavioral Health for

   “unspecified psychosis,” “methamphetamine abuse,” and “cannabis abuse.” Dkt. # 10, at 334. His

   mother alleged he had made suicidal threats and homicidal threats to her and her son. Plaintiff was

   discharged on March 30, 2017, after having being diagnosed with “amphetamine depressive

   disorder,” “severe amphetamine use disorder,” and “unspecified anxiety disorder,” among other

   things. Id. at 335.

          On June 2, 2017, plaintiff visited Family & Children’s Services clinic to address his mental

   health issues. Id. at 357. That day, healthcare providers administered several screening tests,
Case 4:19-cv-00688-CVE-JFJ Document 22 Filed in USDC ND/OK on 03/25/21 Page 2 of 14




   including “DSM-5 PHQ-Modified, GAD-7, and PCL-5.” Id. at 399. On June 23, 2017, plaintiff

   returned to Family & Children’s Services and was diagnosed with major depressive disorder by J.

   Bryan Cates, D.O. Id. at 406-07. He also received a secondary diagnosis of severe substance abuse

   disorder. Id.

          Plaintiff submitted an application for disability insurance benefits on June 7, 2017, alleging

   he had been disabled since December 31, 2016. Id. at 19. Plaintiff also protectively filed for

   supplemental security income. Id. Plaintiff’s application stated that his ability to work was limited

   by lower back pain, hypertension, anxiety, and depression. Id. at 241. Plaintiff’s claim for disability

   was denied initially and upon reconsideration. Id. at 81, 112.

          In both denials, the reviewing physicians noted that a consultative exam (CE) was needed

   because “[a]dditional evidence is required to establish [the] current severity of the individual’s

   impairment(s).” Id. at 73, 103-104. Both denials state that plaintiff’s medical sources were not

   contacted to perform plaintiff’s CE because “[p]rior experience indicates that the medical source(s)

   may be uncooperative or will not provide needed evidence.” Id. at 74, 104. Both reviewing

   physicians discussed plaintiff’s medical records from his three-day stay at the Tulsa Center for

   Behavioral Health for mental health and drug-related issues. They also summarized his treatment

   notes from the Family and Children’s Services, but did not address his diagnoses of major

   depressive disorder and severe substance abuse disorder. Id. at 76. Both denials state that “there is

   no indication that there is a medical opinion from any medical source.” Id. at 79, 111.

          After receiving the denials, plaintiff requested a hearing before an ALJ. Plaintiff’s hearing

   was held on January 14, 2019. Id. at 19. Plaintiff was represented by counsel at the hearing. Id.




                                                     2
Case 4:19-cv-00688-CVE-JFJ Document 22 Filed in USDC ND/OK on 03/25/21 Page 3 of 14




   During the hearing, the ALJ questioned a vocational expert (VE) about potential hypotheticals

   relating to plaintiff’s capabilities. He asked the VE to

           assume someone of the same age, education and past work as [plaintiff]. Assume
           any physical impairments that they have are not severe enough to interfere with the
           ability to perform work-related activities. Mentally, this person has the ability to
           perform simple and detailed tasks. Detailed tasks would be defined as semi-skilled.
           He can relate to others on a superficial basis. And then lastly, he can adapt to a work
           situation.

   Id. at 62.

           The VE asked the ALJ for clarification by asking whether she was “using detailed as complex

   or detailed as clarity.” Id. at 63. The ALJ responded: “Hard for me to define what the doctor’s [sic]

   write. We’ll say clarity.” Id. The VE stated that a person with those limitations would not be able

   to perform plaintiff’s past work, but that there would be jobs he could perform in the national

   economy. Id.

           The ALJ then stated that, after reviewing plaintiff’s medical records, she “couldn’t really

   come up with a good hypothetical for RFC or mental. Because there wasn’t a whole lot of treatment

   notes and basically complaints. So, I wasn’t able to formulate a hypothetical. So, I don’t have any

   other hypotheticals. I did look at them. I was trying really hard, but –” Id. at 64.

           Immediately after the ALJ made the statement above, counsel for plaintiff questioned the VE.

   He asked the VE whether someone who was “off-task 20% of the time” could be employed in

   plaintiff’s past work or any other work. Id. at 64. The VE stated that limitation “would indicate that

   the individual could not maintain a regular job assignment. They would not be able to stay on-task

   for the needed time.” Id. at 65. The ALJ then concluded the hearing.




                                                     3
Case 4:19-cv-00688-CVE-JFJ Document 22 Filed in USDC ND/OK on 03/25/21 Page 4 of 14




          After the hearing, the ALJ issued a decision assessing the medical records plaintiff provided,

   as well as plaintiff’s testimony and the testimony of the VE. The ALJ reviewed that information in

   conjunction with the five step process outlined to evaluate whether plaintiff is disabled. See 20

   C.F.R. §§ 404.1520(a) and 416.920(a) (describing the five-step process). Prior to engaging in her

   analysis, the ALJ noted that plaintiff requested that IQ testing from plaintiff’s previous request for

   disability be added to the record in this case. The IQ testing occurred in 2013, and was part of a

   disability application that was denied in 2014. The ALJ denied the request. Id. at 19.

          In her decision, the ALJ first found that plaintiff had not engaged in substantial gainful

   activity (SGA) since the alleged onset of disability. Id. at 21. Next, at step two of her analysis, the

   ALJ found plaintiff had two severe impairments–unspecified depressive disorder and unspecified

   anxiety disorder–that significantly limited his ability to perform basic work activities. Id. The ALJ

   also found plaintiff had non-severe impairments, including hypertension, low back pain, a crushed

   right foot, obesity, and a history of substance abuse. Id. After noting those impairments, the ALJ

   found that neither the impairments, nor the combination of impairments, met or exceeded the

   requirements to establish an impairment in the Listings of Impairments in 20 C.F.R. Part 404,

   Subpart P, Appendix 1. Id. In so finding, the ALJ placed specific emphasis upon “Anxiety and

   obsessive-compulsive disorders” and “Depressive, bipolar and related disorders.” Id.

          The ALJ went on to state that the severity of the plaintiff’s mental impairment did not satisfy

   the “paragraph B” criteria. The ALJ found plaintiff had shown a moderate limitation in three areas:

   “understanding, remembering, or applying information,” “interacting with others,” and

   concentrating, persisting, or maintaining pace.” Id. at 22-23. She cited plaintiff’s application,

   medical records, and the agency denials in support of her finding. The ALJ found that plaintiff had


                                                     4
Case 4:19-cv-00688-CVE-JFJ Document 22 Filed in USDC ND/OK on 03/25/21 Page 5 of 14




   a mild limitation in adapting and managing oneself. Id. at 23. Because plaintiff’s mental impairment

   did not cause at least two “marked” limitations or one “extreme limitation” the “paragraph B”

   criteria were not satisfied. Id. The ALJ then found that the plaintiff did not satisfy the “paragraph

   C” criteria. Id.

           After finding that plaintiff did not meet or equal a listing at step three, the ALJ proceeded to

   step four of the analysis and found that plaintiff had the residual functional capacity (RFC) to

   “perform a full range of work at all exertional levels,” but that plaintiff could only perform simple

   and detailed (as it related to clarity, not complexity) tasks (defined as semi-skilled).” The ALJ

   further added that plaintiff “can relate to others on a superficial basis” and “can adapt to a work

   situation.” Id. In support of her determination, the ALJ summarized the evidence in the record. Id.

   at 23-26.

           In that summary, the ALJ stated that she considered “all symptoms to the extent which these

   symptoms can reasonably be accepted as consistent with the objective medical evidence and other

   evidence based on the requirements of 20 C.F.R. [§§] 404.1529 and 416.929 and SSR 16-3p.” Id.

   at 24. The ALJ noted that, per the two step process of considering the plaintiff’s symptoms, she

   must first determine whether there was an underlying medically determinable physical or mental

   impairment that could reasonably produced plaintiff’s symptoms, and then evaluate the intensity,

   persistence, or functionally limiting effects of symptoms to determine the extent they limit plaintiff’s

   functional capacity to work. Id. When considering plaintiff’s RFC at this stage, the ALJ noted that

   where the limitations or symptoms are not supported by medical evidence, the ALJ may rely on other

   evidence in the record to determine plaintiff’s limitations. Id.




                                                      5
Case 4:19-cv-00688-CVE-JFJ Document 22 Filed in USDC ND/OK on 03/25/21 Page 6 of 14




          The ALJ then detailed plaintiff’s medical history. She noted that plaintiff had not used illegal

   drugs since 2017, when he lost his job after failing a drug test. Id. She stated that plaintiff suffers

   from depression, and takes depression and anxiety medication. She also noted that plaintiff watches

   his grandmother and completes some activities of daily living (ADLs).

          The ALJ then stated that “[a]s for medical opinion(s) and prior administrative medical

   finding(s), I will not defer or give any specific evidentiary weight, including controlling weight, to

   any prior administrative medical finding(s) or medical opinion(s), including those from [plaintiff’s]

   medical sources.” Id. at 26. Thereafter, the ALJ found the agency doctor’s findings regarding

   plaintiff’s mental health “very persuasive” as they were consistent with “the paragraph B criteria,”

   plaintiff’s reports to Family & Children’s Services, and plaintiff’s stated ADLs. Id. The ALJ did

   not discuss the diagnoses, evaluations, or screening test results provided via Family & Children’s

   Services, or accord them any weight.

          At steps four and five of the analysis, the ALJ determined that plaintiff could not perform his

   past relevant work but that there were jobs available in the regional and national economies that

   plaintiff could perform with his RFC. Id. at 26-27. Based on this finding, the ALJ determined that

   plaintiff was not disabled. The Appeals Council found no basis to change the ALJ’s decision and

   denied plaintiff’s request for review, making the ALJ’s decision the final decision of the

   Commissioner. Id. at 5. Plaintiff filed this case requesting judicial review of the denial of his claim

   for benefits, and the matter was referred to a magistrate judge for a report and recommendation.

          Plaintiff raised five objections in his appeal: (i) the ALJ failed develop the record; (ii) the

   ALJ’s analysis at step-two and step-three was improper; (iii) the ALJ improperly excluded the results




                                                     6
Case 4:19-cv-00688-CVE-JFJ Document 22 Filed in USDC ND/OK on 03/25/21 Page 7 of 14




   of plaintiff’s IQ test from consideration; (iv) the ALJ’s consistency analysis was improper; and (v)

   the ALJ’s RFC lacks substantial evidence. Dkt. # 19, at 6.

            The magistrate judge found that the ALJ adequately developed the record as the state

   physicians were “able to determine that [p]laintiff’s physical impairments were nonsevere, and they

   were able to develop mental RFCs.” Id. Next, the magistrate judge found that the ALJ’s step two

   and three analysis was proper. Id. at 10-14. Third, the magistrate judge found that it was reversible

   error to exclude plaintiff’s IQ records from consideration. However, the magistrate judge found that

   the plaintiff did not establish that his results qualified as a listing under 20 C.F.R. pt. 404, Subpt. P,

   App. 1 § 12.05 (intellectual disorder), and so any error in excluding them was harmless. Id. at 15-19.

   As a result, the error did not require remand. Id. at 19. Finally, the magistrate judge found that the

   ALJ’s consistency analysis was proper, and her decision was supported by substantial evidence.

   Accordingly, the magistrate judge recommends that the Commissioner’s decision be affirmed. Id.

   at 24.

                                         II. LEGAL STANDARD

            Without consent of the parties, the Court may refer any pretrial matter dispositive of a claim

   to a magistrate judge for a report and recommendation. The parties may object to the magistrate

   judge’s recommendation within 14 days of service of the recommendation. Schrader v. Fred A. Ray,

   M.D., P.C., 296 F.3d 968, 975 (10th Cir. 2002); Vega v. Suthers, 195 F.3d 573, 579 (10th Cir. 1999).

   If a party objects, the Court “shall make a de novo determination of those portions of the report or

   specified proposed findings or recommendations to which objection is made.” 28 U.S.C. §

   636(b)(1). The Court may accept, reject, or modify the report and recommendation of the magistrate

   judge in whole or in part. Fed. R. Civ. P. 72(b).


                                                       7
Case 4:19-cv-00688-CVE-JFJ Document 22 Filed in USDC ND/OK on 03/25/21 Page 8 of 14




          In reviewing an objection to a social security benefits determination, this Court is limited to

   determining whether the ALJ has applied the correct legal standards and whether the decision is

   supported by substantial evidence. See Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005).

   The ALJ’s “failure to apply the correct legal standard or to provide this court with a sufficient basis

   to determine that appropriate legal principles have been followed is grounds for reversal.” Jensen

   v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005). Reversal is also appropriate where the ALJ fails

   to support his decision with substantial evidence. A decision is not supported by substantial

   evidence if the decision does not rest on “such relevant evidence as a reasonable mind might accept

   as adequate to support a conclusion.” O’Dell v. Shalala, 44 F.3d 855, 858 (10th Cir. 1994).

   “[W]hatever the meaning of ‘substantial’ in other contexts, the threshold for such evidentiary

   sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154, (2019). Even if a court might

   have reached a different conclusion, the ALJ’s decision stands if it is supported by substantial

   evidence. See White v. Barnhart, 287 F.3d 903, 908 (10th Cir. 2002).

          “On judicial review, an ALJ’s factual findings . . . ‘shall be conclusive’ if supported by

   ‘substantial evidence.’” Biestek,139 S. Ct. at 1153 (quoting 42 U.S.C. § 405(g)). A court may

   neither reweigh the evidence nor substitute its judgment for that of the ALJ. Bowman v. Astrue, 511

   F.3d 1270, 1272 (10th Cir. 2008). “The Court must meticulously examine the record as a whole and

   consider any evidence that detracts from the Commissioner’s decision.” Travas M.P. v. Saul, No.

   18-CV-0663-CVE-JFJ, 2020 WL 5203592, at *3 (N.D. Okla. Sept. 1, 2020) (citing Washington v.

   Shalala, 37 F.3d 1437, 1439 (10th Cir. 1994)). 1



   1
          This and other unpublished decisions are not precedential, but they are cited herein for their
          persuasive value. See Fed. R. App. 32.1; 10th Cir. R. 32.1.

                                                      8
Case 4:19-cv-00688-CVE-JFJ Document 22 Filed in USDC ND/OK on 03/25/21 Page 9 of 14




                                             III. ANALYSIS

          Plaintiff raises three objections to the magistrate judge’s report and recommendation. First,

   plaintiff argues the magistrate judge erred by finding that the ALJ’s development of the record was

   adequate. Dkt. # 20, at 2-8.2 Next, plaintiff argues ALJ did not perform “[s]teps 2 and 3 properly

   under law,” because the ALJ did not consider records from 2013 relating to plaintiff’s foot and back

   in evaluating whether these injuries were severe or non-severe. Id. at 8-9. Finally, plaintiff argues

   that the error committed by the ALJ in refusing to consider plaintiff’s IQ scores from 2013, “is not

   harmless error as it is not for this Court to determine how the facts meet or equal a listing.” Id. at

   9. After reviewing the record and the objections, the Court finds that plaintiff’s allegation that the

   ALJ did not adequately develop the record as to plaintiff’s mental health impairments is a valid

   objection.

          “The claimant has the burden to make sure there is, in the record, evidence sufficient to

   suggest a reasonable possibility that a severe impairment exists.” Flaherty v. Astrue, 515 F.3d 1067,

   1071 (10th Cir. 2007). Thereafter, “the ALJ has a duty to ensure that an adequate record is

   developed during the disability hearing consistent with the issues raised.’” Wall v. Astrue, 561 F.3d

   1048, 1063 (10th Cir. 2009) (quoting Flaherty, 515 F.3d at 1071). “The duty to develop the record

   is limited to ‘fully and fairly develop[ing] the record as to material issues.’” Hawkins v. Chater, 113

   F.3d 1162, 1168 (10th Cir. 1997) (quoting Baca v. Department of Health & Human Servs., 5 F.3d

   476, 479–80 (10th Cir. 1993)). “It would not be reasonable, however, to expect a claimant to



   2
          Although the first objection to the report and recommendation objects primarily to the ALJ’s
          inadequate development of the record, plaintiff plainly argues there was a lack of substantial
          evidence for the ALJ’s decision (id. at 5), and the Court finds that the substantial evidence
          argument is adequately raised and is intertwined with the failure to develop the record.

                                                     9
Case 4:19-cv-00688-CVE-JFJ Document 22 Filed in USDC ND/OK on 03/25/21 Page 10 of 14




   demonstrate that evidence from a consultative examination, which has yet to be administered, would

   necessarily be dispositive.” Id. at 1169. “[T]he ALJ should order a consultative exam when

   evidence in the record establishes the reasonable possibility of the existence of a disability and the

   result of the consultative exam could reasonably be expected to be of material assistance in resolving

   the issue of disability.” Id. Thus, the relevant issue before this Court is whether the plaintiff met

   his burden to insure there is sufficient evidence of a reasonable possibility that a disability exists, and

   that a consultative exam would be of material assistance in resolving the issue of disability.

           Here, plaintiff argues that the ALJ failed to explore the full extent of his mental impairments

   with formal testing even though plaintiff’s evidence established the “reasonable possibility” that a

   new consultative examination could “reasonably be expected to be of material assistance in resolving

   the issue of disability.” Hawkins, 113 F.3d at 1167. Specifically, plaintiff states he demonstrated

   the extent of his mental health impairments warranted further development by the ALJ, based on the

   evidence that he “was hospitalized for mental health problems in 2017, continued to report severe

   depression and anxiety symptoms, his treating provider [Dr. Cates] observed depressed mood, and

   an objective psychological screening instrument demonstrated [plaintiff] experienced

   moderate-severe anxiety symptoms.” Dkt. # 20, at 5.

           Plaintiff’s complaints of mental health problems are, at least in part, supported by medical

   diagnoses.3 However, this Court’s disagreement with the weight the ALJ assigned those diagnoses,

   or considered them in conjunction with plaintiff’s symptoms, does not warrant remand. Bowman,

   511 F.3d at 1272. Here, the issue is whether an additional examination would prove useful to the



   3
           For example, Dr. Cates diagnosed plaintiff with major depressive disorder and severe
           substance abuse disorder on June 23, 2017. Dkt. # 10, at 406-07.

                                                       10
Case 4:19-cv-00688-CVE-JFJ Document 22 Filed in USDC ND/OK on 03/25/21 Page 11 of 14




   assessment of disability. In this case, the Court finds it would. Here, in effect, the ALJ found the

   agency physician reports that a CE was required to be “very persuasive,” but ordered no such

   examination. It is difficult to reconcile the ALJ’s contention that the record was fully and fairly

   developed, with her reliance on state agency physicians’ reports that a CE is required to obtain

   additional information.

          The issue is compounded by the ALJ’s failure to explain why she did not agree with state

   agency physicians’ assessments that CEs were required, and her failure to address other gaps in those

   reports.4 The absence of the evidence required to determine the extent of plaintiff’s mental disability

   is further highlighted by the ALJ’s struggle to create a hypothetical that she believed would

   adequately describe plaintiff’s mental limitations at the hearing. Dkt. # 10, at 64.

          In addition, the ALJ’s discussion of plaintiff’s mental health impairments was not supported

   by substantial evidence. Plaintiff argues that “[u]nder regulation and law, the ALJ was required to

   explain, with support, the conflict in the evidence between [plaintiff’s] treating providers’ objective

   written reports of [plaintiff’s] mental health symptoms, [plaintiff’s] psychological screening,



   4
          The effects of mental health disorders are evaluated on a five-point scale ranging from “no
          limitation (none)” to “extreme limitation.” See 20 C.F.R. pt. 404, Subpt. P, App. 1 §
          12.00(F). In both state agency denials, the reviewing physicians state that there is “no
          evidence of limitation,” as opposed to “no limitation (or none),” of plaintiff’s “ability to
          understand and remember very short and simple instructions,” or plaintiff’s “ability to make
          simple work-related decisions.” Id. at 78-79, 109-110. The physicians assessed the effects
          of plaintiff’s mental disorder in all other categories as “not significantly limited,”
          “moderately limited,” or “markedly limited.” Id. A statement that there is “no evidence of
          a limitation” is ambiguous at best, and additional evidence that the record has not been
          developed at worst. As there is no explanation from the ALJ as to how she resolved
          questions as to plaintiff’s “ability to understand and remember very short and simple
          instructions,” or plaintiff’s “ability to make simple work-related decisions” where the state
          physicians noted that there was “no evidence of limitation” (as opposed to “no limitation (or
          none)”), the ALJ’s reliance on these opinions is tenuous.

                                                     11
Case 4:19-cv-00688-CVE-JFJ Document 22 Filed in USDC ND/OK on 03/25/21 Page 12 of 14




   [plaintiff’s] consistent reports of depression, his hospitalization for severe mental health symptoms,

   medications prescribed for mental health symptoms, and a recommendation from State Agency

   reviewers for a CE and the medical routine checkbox charting review of systems describing

   [plaintiff’s] mental health symptoms.”5 Dkt. # 20, at 4 (citing SSR 96-8p).

          To be sure, the ALJ is not required to discuss every piece of evidence in her decision. Wall

   v. Astrue, 561 F.3d 1048, 1067 (10th Cir. 2009). The ALJ’s decision will generally be found to be

   adequate where “it discusses the ‘uncontroverted evidence’ the ALJ chooses not to rely upon and

   any ‘significantly probative evidence’ the ALJ decides to reject.” Id. (quoting Frantz v. Astrue, 509

   F.3d 1299, 1303 (10th Cir. 2007)). However, “[a]n ALJ is not entitled to pick and choose through

   an uncontradicted medical opinion, taking only the parts that are favorable to a finding of

   nondisability.” Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007). Here, the ALJ did not discuss

   plaintiff’s more severe diagnoses in her opinion. Those diagnoses were present in the medical

   opinions the state agency physicians relied upon, which were the same opinions the ALJ found “very

   persuasive.” While the ALJ is entitled to resolve any conflicts in the record, here the ALJ did not



   5
          Plaintiff identifies Dr. Cates as a treating physician, but the ALJ makes no mention of the
          issue. When determining whether a claimant is disabled, the ALJ must evaluate every
          medical opinion in the record. 20 C.F.R. § 404.1527(b). When evaluating a treating
          physician’s opinion under § 404.1527, “the ALJ must complete a sequential two-step inquiry,
          each step of which is analytically distinct.” Brownrigg v. Berryhill, 688 F. App’x 542, 548
          (10th Cir. Apr. 19, 2017) (quoting Krauser v. Astrue, 638 F.3d 1324, 1330 (10th Cir. 2011)).
          First, the ALJ must determine whether the medical opinion qualifies for “controlling
          weight.” Id. And, if not, the ALJ must assign a weight to that physician’s opinion. Watkins
          v. Barnhart, 350 F.3d 1297, 1301 (10th Cir. 2003). Even where the sole issue before the
          court is “whether remand is required due to the ALJ’s failure to conduct a proper treating
          physician analysis,” the court will remand for that determination. Smith v. Colvin, No.
          13-CV-0269-CVE-TLW, 2014 WL 2216998, at *4 (N.D. Okla. May 29, 2014). Given the
          above, on remand the ALJ should determine whether Dr. Cates is a treating physician, and
          whether his opinions are entitled to controlling weight.

                                                    12
Case 4:19-cv-00688-CVE-JFJ Document 22 Filed in USDC ND/OK on 03/25/21 Page 13 of 14




   resolve the issues of plaintiff’s more severe diagnosis of major depressive disorder, in deciding

   plaintiff had the severe impairment of “unspecified depressive disorder.” Id. In her decision, the

   ALJ simply decided, without discussion, to accord certain opinions from Family & Children’s

   Services visits some weight (via the state physician’s evaluations), and accord other opinions in

   those same records–those regarding plaintiff’s major depressive disorder and severe substance abuse

   disorder–no specific evidentiary weight. Dkt. # 10, at 26. This type of cherry picking is not

   permissible. Haga, 482 F.3d at 1208.

          Ultimately, relying on state agency physicians’ assessments as “very persuasive” is error

   where those assessments contained requests for further evaluation, stated they lacked sufficient

   evidence to make certain determinations, and where the requests for further evaluation were not

   acknowledged by the ALJ.6        Because the record was not adequately developed as to plaintiff’s

   mental health impairments, questions remain as to whether her evaluations of those impairments

   were accurate. Further, the ALJ impermissible found certain evidence “very persuasive” in certain

   records, while ignoring evidence in those same records that favors defendant’s claims of disability.

   Accordingly, the case must be remanded to further develop the record as to those issues.

          As the ALJ did not fully develop the record with respect to plaintiff’s mental health

   impairments, the Court finds it is not necessary to address plaintiff’s other objections. The ALJ will

   need to reevaluate plaintiff’s request in light of the new evidence.




   6
          See also supra, note 4.

                                                    13
Case 4:19-cv-00688-CVE-JFJ Document 22 Filed in USDC ND/OK on 03/25/21 Page 14 of 14




          IT IS THEREFORE ORDERED that the report and recommendation (Dkt. # 19) is

   rejected, and the Commissioner’s decision denying plaintiff’s claim for disability benefits is

   reversed and remanded. A separate judgment is entered herewith.

          DATED this 25th day of March, 2021.




                                                14
